DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed on 2/2/21	 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The amendment necessitates the new ground(s) of rejection presented due to the added language of “the display controller generates image data of the superimposed image by synthesizing image data of the live image which is set to first transparency with image data of the comparison image which is set to second transparency different from the first transparency, and the display controller displays a button in the second display area above the comparison image and displays the superimposed image at the position of the first display area of the image display device when the button receives a first control from the operation panel”.
Status of the Application
	Claim(s) 1 and 4-12 is/are pending.
	Claim(s) 8-12 is/are withdrawn.
	Claim(s) 1 and 4-7 is/are rejected.
Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image1.png
    158
    934
    media_image1.png
    Greyscale

Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Yamaguchi et al. (US 20090222753 A1) [hereinafter Yamaguchi] in view of Satake et al. (JP 2006072689 A) [hereinafter Satake] and Chino et al. (US20120287257A1) [hereinafter Chino].
	Regarding claim 1, Yamaguchi teaches a charged particle beam apparatus comprising: 
	a charged particle optical system (see fig 1) including a charged particle beam source (see 101), a focusing lens (see e.g. 102) configured to focus a primary charged particle beam emitted from the charged particle beam source, an objective lens (see 104) configured to focus the primary charged particle beam onto a sample (see 105), a deflector coil (see 103) configured to scan the sample with the primary charged particle beam (see [0037]), and a detector (see 123) configured to detect secondary charged particles generated by irradiation of the primary charged particle beam on the sample (see [0037]); 
	an operation panel (see input means, [0038]) configured to receive controls of an operator (see [0038]); 
	an image display device (see GUI screen, e.g. fig 3, [0049]) including a plurality of display areas (see e.g. fig 3-7); 
	a control device (see e.g. 118) connected to the operation panel (see 120) and the image display device (see 117)
	a storage device (see e.g. memory, 115) configured to store image data captured by the charged particle optical system (see [0037]), wherein 
	the device controller receives a control from the operation panel, controls the charged particle optical system, and obtains image data, (see [0037,38]) 
	the display controller displays a live image (see defect image, [0058]) obtained from the charged particle optical system in a first display area of the image display device (see e.g. fig 3) and displays a comparison image (see detection result image, which is one of the images stored earlier, see fig 2:202, [0042]) stored in the storage device in a second display area of the image display device (see [0058]), and 
	the display controller receives a control from the operation panel (see user input, [0058], selection, fig 2) and displays a superimposed image, which is obtained by making the comparison image matching the size of the first display area translucent and superimposing the translucent comparison image on the live image, at the position of the first display area of the image display device (see fig 7, [0058]),
	the display controller generates image data of the superimposed image by synthesizing image data of the live image which is set to first transparency (see Yamaguchi, [0058]) with image data of the comparison image which is set to second transparency different from the first transparency (see same, e.g. negligible transparency. Also note that changing the transparency of only one image is mathematically identical to changing transparency of both images and then increasing or decreasing overall gain), and 
	the display controller displays a button in the second display area (image is clickable as a button, see e.g. Yamaguchi, [0049]) above the comparison image (see 707, [0058]) and displays the superimposed image at the position of the first display area of the image display device (see [0056], e.g. fig 6) when the displayed button receives a first control from the operation panel (clicked, see [0049,70]). 
	It is unclear if Yamaguchi teaches displaying a live image. 
	However, the selection of the most recently acquired SEM image (i.e. effectively live, to the extent the electron beam is not continually re-scanning the same area) of the candidate images for comparison (see Yamaguchi, fig 2: s203), would have been an obvious selection out of a finite number of images to process, for instance as a LIFO ordering, rather than a random order, to ensure each of the images is processed. 
	Yamaguchi fails to explicitly disclose a device controller and a display controller.
	However, the use of device and display controllers, such as graphics cards and input controllers, was well known in the art at the time the application was effectively filed. Further, for example, Satake teaches providing the display/input/control to a main computer with additional controller functions, including on/off, 3d image generation, microscope operation, and additional touch functionality (see Satake, translation, [0032,20]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Satake in the system of Yamaguchi, in order to achieve the ability to provide additional functionality and control over the display and device systems, as well as to enable the intended operation of the system, in the manner taught by Satake. 
	The combined teaching of Yamaguchi and Satake may fail to explicitly disclose the button is above the comparison image.
	However, the use of further separate buttons to display or control different images was well known in the art at the time the application was effectively filed. For example, Chino teaches a GUI system that provides additional options to toggle the start/stop and various adjustments (see Chino, fig 3, [0033]), comprising buttons above the main observation region (see fig 3). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Chino in the system of the combined art (note in particular the overlay toggle in Yamaguchi, 707), because a skilled artisan would have been motivated to improve flexibility to start and stop the analysis, turn on/off the display, and enable additional adjustments, in the manner taught by Chino.

	Regarding claim 4, the combined teaching of Yamaguchi, Satake, and Chino teaches the second display area, in which the superimposed image is displayed, is displayed at the position of the first display area of the image display device (displayed on the portion where the selected live image is displayed, see Yamaguchi, figs 6,7).
	Regarding claim 5, the combined teaching of Yamaguchi, Satake, and Chino teaches the display controller displays the superimposed image in the first display area (displayed on the portion where the selected live image is displayed, see Yamaguchi, figs 6,7).
	Regarding claim 6, the combined teaching of Yamaguchi, Satake, and Chino teaches the display controller displays a transparency adjustment tool (see on/off button, Yamaguchi, [0058]) for adjusting the transparency as the button receives a second control from the operation panel (on click, see [0058]).
	Regarding claim 7, the combined teaching of Yamaguchi, Satake, and Chino teaches the display controller displays a plurality of captured images (see Yamaguchi, fig 6, e.g. in 600), which are stored in the storage device, in a third display area of the image display device as reduced images (see e.g. part of 600), the display controller displays one of the plurality of captured images, which is selected by the operation panel, in the second display area as the comparison image (see fig 6), and the transparency is set to a common value for the plurality of captured images (see fig 7, [0058]).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881